DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Objections
Claims 1-10 are objected to because of the following informalities:  
In claim 1, line 1; the phrase “characterized by comprising” should be changed to --comprising-- for conformity with the US 1-part claims format.
In claim 2, 3 and 5, line 1; the phrase “characterized in that” should be changed to --wherein-- for conformity with the US 1-part claims format.
In claim 4, 6, 7, 8, 9 and 10, line 1; the phrase “characterized in that” should be changed to --further comprises-- for conformity with the US 1-part claims format.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
2.         The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 6 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gutmann (U.S. Patent No.: 4,698,188), hereinafter referred to as Gutmann ‘188.
Regarding claim 1, Gutmann ‘188 discloses an all-in-one evaporative cooler, comprising: a fan (5) with an air duct (10) {as shown in Figure: Col 2, lines 37-62}; and a humidifier (2) with water vapor outlets (32), wherein the water vapor outlets are communicated with the air duct, the humidifier and the fan are detachably connected, and the fan and the humidifier can respectively independently work after separated {as shown in annotated Figure: Col 2, lines 37-62}. 
 
Regarding claim 2, Gutmann ‘188 discloses the all-in-one evaporative cooler according to claim 1, wherein the humidifier is arranged below the fan {as shown in Figure: Col 2, lines 37-62}.  

Regarding claim 3, Gutmann ‘188 discloses the all-in-one evaporative cooler according to claim 2, wherein the water vapor outlets are formed between the fan and the humidifier {as shown in Figure: Col 2, lines 37-62}. 
 
Regarding claim 6, Gutmann ‘188 discloses the all-in-one evaporative cooler according to claim 1, further comprises: a filter screen (7) assembly is arranged at an air inlet (8) of the air duct {as shown in Figure: Col 2, lines 37-62}.

Regarding claim 7, Gutmann ‘188 discloses the all-in-one evaporative cooler according to claim 1, further comprises: a filter screen (7) is arranged at an air intake (8)  of the humidifier {as shown in Figure: Col 2, lines 37-62}.

Claim Rejections - 35 USC § 103
3.        The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Gutmann ‘188, in view of Bender et al. (U.S. Patent No.: 4,913,713), hereinafter referred to as Bender et al. ‘713.

Regarding claim 4, Gutmann ‘188 discloses the all-in-one evaporative cooler according to claim 2, except the limitations further comprises: a handle is mounted on a shell of the fan. 
Bender et al. ‘713 teach: the concept of a handle (50) is mounted on a shell (25) of the fan (64) {as shown in Fig. 1: Col 4, line 65 thru Col 5, line 4}.
Since all claimed elements were known in the art at the time of the invention, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Gutmann ‘188 shall of the fan in view of Bender et al. ‘713 to include the use of a handle is mounted on a shell of the fan, in order to facilitate easy transportability of the cooler.


Regarding claim 5, the combination of Gutmann ‘188 and Bender et al. ‘713 disclose and teach the all-in-one evaporative cooler according to claim 4, Gutmann ‘188 as modified by Bender et al. ‘713 further disclose the limitations of wherein the handle is rotationally connected with the shell of the fan {as shown in Figs. 1, 3 and 15: Col 7, lines 4-10}.  

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Gutmann ‘188, in view of Zhang (English Translated Chinese Publication No.: CN 208296154 U), hereinafter referred to as Zhang ‘154.

Regarding claim 8, Gutmann ‘188 discloses the all-in-one evaporative cooler according to claim 1, except the limitations of further comprises: an essential oil box is arranged at the air intake of the humidifier.  
Zhang ‘154 teaches: the concept of an essential oil box (16) arranged at the air intake {as shown in Fig. 2: page 4, paragraphs 2 and 4}.
Since all claimed elements were known in the art at the time of the invention, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Gutmann ‘188 all-in-one evaporative cooler in view of Zhang ‘154 to include the use of an essential oil box, in order to improve air quality {Zhang ‘154 – page 4, paragraphs 2 and 4}.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the Gutmann ‘188 in view of Zang ‘154 to obtain the invention as specified in claim 8.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Gutmann ‘188, in view of Lev et al. (U.S. PG Pub No.: 2012/0222548 A1), hereinafter referred to as Lev et al. ‘548.

Regarding claim 9, Gutmann ‘188 discloses the all-in-one evaporative cooler according to claim 1, except the limitations of further comprises: a blower and atomizing pieces are sequentially arranged between the air intake of the humidifier and the water vapor outlets, and the humidifier further comprises a secondary battery for providing power for the blower and the atomizing pieces.  
Lev et al. ‘548 teach: the concept of the humidifier (10) further comprises a battery for providing power for a blower (62) and the atomizing pieces (52) {as shown in Fig. 5: ¶¶ [0024] and [0033]}.
Since all claimed elements were known in the art at the time of the invention, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Gutmann ‘188 all-in-one evaporative cooler in view of Lev et al. ‘548 to include the use of a blower and atomizing pieces sequentially arranged between the air intake of the humidifier and the water vapor outlets, and the humidifier further comprises a secondary battery for providing power for the blower and the atomizing pieces, in order to facilitate aerosolization of the water vapor into the air stream to an improved comfort level{Lev et al. ‘548 – ¶¶ [0003], [0022] and [0026]}.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the Gutmann ‘188 in view of Lev et al. ‘548 to obtain the invention as specified in claim 9.

Allowable Subject Matter
4.         Claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
5.         The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. 2009/0000325 A1 to Johnson.
U.S. 2015/0338702 A1 to XIE.
U.S. 5,111,529 to Glucksman
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMMANUEL E DUKE,EMMANUEL E DUKE whose telephone number is (571)270-5290.  The examiner can normally be reached on Monday thru Friday; 6:00 AM to 2:00 PM Monday thru Friday; 6:00 AM to 2:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FRANTZ JULES can be reached on (571)272-6681(571)272-6681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/EMMANUEL E DUKE/Primary Examiner, Art Unit 3763                                                                                                                                                                                                        06/09/2021